         Case 5:19-cv-00081-BSM Document 87 Filed 09/30/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

GREGORY HOUSTON HOLT, et al.                                                   PLAINTIFFS
ADC #129616

v.                           CASE NO. 5:19-CV-00081-BSM

WENDY KELLEY, et al.                                                         DEFENDANTS

                                          ORDER

       After de novo review of the record, United States Magistrate Judge Jerome Kearney’s

recommended disposition [Doc. No. 74] is adopted in part and rejected in part. Plaintiffs’

motion for summary judgment [Doc. No. 44] and defendants’ motion for summary judgment

[Doc. No. 41] are denied with respect to plaintiffs’ Religious Land Use and Institutionalized

Persons Act (“RLUIPA”) claims on the Arkansas Division of Corrections’s (ADC) Jumu’ah

and Kufi policies. Those claims for injunctive relief will continue to trial against defendants

in their official capacities. Plaintiffs’ motion for summary judgment [Doc. No. 44] is denied

and defendants’ motion for summary judgment [Doc. No. 41] is granted on all of plaintiffs’

free exercise claims. Those claims are dismissed with prejudice.

                          I. FACTS AND LEGAL STANDARD

       The facts and legal standard are set out in the proposed findings and recommendations

[Doc. No. 74].
         Case 5:19-cv-00081-BSM Document 87 Filed 09/30/20 Page 2 of 5




                                      II. DISCUSSION

       A.     RLUIPA Claims

                               1. RLUIPA Applies to the ADC

       RLUIPA applies to the ADC because it is a division of the Arkansas Department of

Corrections (“ADOC”), which receives federal funding. Defs.’ Resp. Mot. Summ. J. at 17,

Doc. No. 56-2. See Valachi v. Ashcraft, 2020 WL 2892375 at n. 7 (E.D. Ark. Apr. 20, 2020)

(ADC receives federal funding).

                                         2. Capacity

       Defendants are entitled to qualified immunity because there is not a “clearly

established” right to separate Jumu’ah prayer services or to wear a Kufi. See Pearson v.

Callahan, 555 U.S. 223, 236 (2009); Al-Kadi v. Ramsey Cty., 2019 WL 22448648 (D. Minn.

June 12, 2019) (no clearly established right to wear religious apparel). Consequently,

Section IV. A.2. of the proposed findings and recommendations [Doc. No. 74] is adopted.

Plaintiffs may seek injunctive relief from the defendants sued in their official capacities for

violations of RLUIPA. Defendants Burl, Earl, Bradshaw, and Straughn are dismissed

because they are sued only in their individual capacities.

                                         3. Jumu’ah

       Plaintiffs’ and defendants’ motions for summary judgment are denied on plaintiffs’

RLUIPA claim as to ADC’s Jumu’ah policy because there are genuine issues of fact in

dispute that must be decided by a fact-finder.


                                              2
         Case 5:19-cv-00081-BSM Document 87 Filed 09/30/20 Page 3 of 5




       The ADC’s Jumu’ah policy requiring traditional Muslims to pray with members of

the Nation of Islam (“NOI”) and Nation of Gods and Earths (“NGE”) substantially burdens

plaintiffs’ sincere religious beliefs. See Holt v. Hobbs, 574 U.S. 352, 360–61 (2015).

Defendants argue that the policy does not substantially burden plaintiffs’ beliefs because

plaintiffs do not challenge the policy itself, but instead challenge deviations from the policy,

which are remedied when brought to the attention of ADC. Defs.’ Resp. Mot. Summ. J. at

14. Plaintiffs, however, argue that the ADC policy burdens their religious beliefs because:

(1) group prayer must be led by a Muslim to be effective; (2) the services led by NOI discuss

race equity and black nationalism; (3) NOI leaders’ prayers invalidate the Jumu’ah “by

praying to Fard Muhammad and Clarence X and refusing to follow the way of the Prophet

Mohammed;” and (4) NOI and NGE leaders conduct prayer services in a manner that

conflicts with plaintiffs’ religious beliefs. Pls.’ Mot. Summ. J. at 6–8, Doc. No. 44-1.

Plaintiffs argue that the policy and its application substantially burden their religious beliefs,

and the reported deviations have not been remedied. See Pls.’ Obj. at 9–11, Doc. No. 81.

       Once plaintiffs have established that the policy substantially burdens their sincerely-

held beliefs, the burden shifts to defendants to prove that the policy is the least restrictive

means of furthering a compelling government interest. Holt, 574 U.S. at 362. There is a

dispute of material fact as to whether the ADC’s policy is the least restrictive means of

furthering its interests in security, volunteer availability, ensuring the sanctity of the religious

service, and plaintiffs’ religious liberty. Defs.’ Mot. Summ. J. at 42. This is true because


                                                 3
         Case 5:19-cv-00081-BSM Document 87 Filed 09/30/20 Page 4 of 5




plaintiffs have provided testimony from Chaplain Bourgeois and Jim Babcock showing the

ADC may be using the policy to control NOI adherents, which would indicate that its defense

of the policy is pretextual. Id.; Pls.’ Obj. at 14. Further, plaintiffs assert that the least

restrictive means of promoting the ADC’s policy would be to hold separate sectarian

services. Doc. Nos. 16-14, 16-17, 16-20, 16-23, 16-24.

                                             3. Kufi

       Plaintiffs’ and defendants’ motions for summary judgment are denied on plaintiffs’

RLUIPA claim regarding the ADC’s Kufi policy because there are genuine issues of fact in

dispute that must be decided by a fact-finder.

         Plaintiffs argue that ADC’s religious headdress policy substantially burdens their

sincerely-held religious belief that they must wear a Kufi at all times. Pls.’ Mot. Summ. J.

at 17. Defendants argue that the policy does not place a substantial burden on plaintiffs’

religious beliefs because, in practice, plaintiffs are permitted to wear their Kufis in their cells

and during most of the day, and Kufis are only prohibited in common areas. Defs.’ Mot.

Summ. J. at 40–41, Doc. No. 42.

       When determining whether the ADC’s policy places a substantial burden on plaintiffs’

religious belief, the court does not inquire into the reasonableness of the belief. Burell v.

Hobby Lobby Stores, Inc., 573 U.S. 682, 725 (2014). Plaintiffs believe they must wear a

Kufi at all times, that belief is sincerely-held, and ADC’s policy violates that belief, so the

policy is a substantial burden. See id.


                                                4
         Case 5:19-cv-00081-BSM Document 87 Filed 09/30/20 Page 5 of 5




       The ADC asserts that security is its compelling interest in preventing plaintiffs from

wearing their Kufis in common areas. As examples, the ADC points to the fact that other

inmates may steal or damage a Kufi, use them to identify as gang members, or hide

contraband in them. In response, plaintiffs argue that the ADC’s compelling reason is not

narrowly tailored and that this argument is supported by Holt, which invalidated the ADC’s

beard policy, which had similar exceptions. In Holt, the Supreme Court agreed that the ADC

had a compelling interest in “staunching the flow of contraband,” but ultimately held that

ADC already searches prisoners’ hair and clothing. 574 U.S. at 365.

       Without hearing live testimony, seeing the Kufis, and weighing all of the evidence,

it is impossible to determine whether the ADC has satisfied its burden of showing that its

policy is the least restrictive method of satisfying its compelling interest in security.

Summary judgment is therefore denied, and this issue will be tried to the fact-finder.

       B.     Free Exercise Claims

       Section IV. B. of proposed findings and recommendations [Doc. No. 74] is adopted.

Defendants’ motion for summary judgment is granted on plaintiffs’ free exercise claims, and

plaintiffs’ motion is denied on those claims.

                 IT IS SO ORDERED this 30th day of September, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE



                                                5
